COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                  No. 08-12-00359-CV
 IN THE MATTER OF THE ESTATE                      §
                                                                      Appeal from
 OF NOEMI RUTH SIDRANSKY, A/K/A                   §
                                                                   Probate Court No. 2
 NOEMI WIENER SIDRANSKY                           §
                                                                of El Paso County, Texas
                                                  §
                                                                  (TC # 2007-P00977)
                                                  §

                                  MEMORANDUM OPINION

       Raquel Frank, Appellant, has filed a motion to dismiss the appeal pursuant to

TEX.R.APP.P. 42.1(a)(1). Appellee does not oppose the motion. We therefore grant the motion

and dismiss the appeal. Costs are taxed against Appellant. See TEX.R.APP.P. 42.1(d)(absent

agreement of the parties, the court will tax costs against the appellant).


March 28, 2013
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.